DETAILED ACTION
This action is responsive to the application filed on December 05, 2019.
Claims 1-25 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated December 05, 2019 and April 09, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on December 05, 2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a method (claims 1-25). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion) and Mathematical Concepts”. 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
“automatically determining insertion points of memory conservation operations in an underlying data flow graph comprising a set of nodes and a set of edges.” (mental process using paper and pen).
Claim 2:
“wherein automatically determining insertion points comprises:  	computing tensor timing slacks (TTS) for a set of input tensors;” (mental process using paper and pen). 
“compiling a candidate list (SI) of input tensors, from the set of input tensors, using input tensors having corresponding TTS values larger than a threshold value (thTTS);” (mental process using paper and pen).
“filtering the SI to retain input tensors whose size meets a threshold value (thS);” (mental process using paper and pen) 
“determining an insertion point for the operation using the SI based on the filtering.” (mental process using paper and pen).
Claim 3:
“wherein the operation is a combination of a reduction operation and a restoration operation, wherein the reduction operation comprises either or both of a copy to central processing unit (CPU) memory operation and a compression operation, and wherein the restoration operation comprises either or both of a copy from CPU memory operation and a decompression operation.” (mental process using paper and pen).
Claim 4:
“wherein computing the TTS comprises performing timing analysis using the input tensors.” (mental process using paper and pen).
Claim 5:
“wherein the timing analysis comprises: 
 	initializing tensor arrival time (TAT), tensor required time (TRT), and tensor timing slack (TTS) values for the input tensors;” (mental process using paper and pen).
“for a set of input tensors Q, while Q is not empty, performing steps of: selecting a node q in Q for exclusion;” (mental process using paper and pen)
“excluding q from Q; and setting, for each successor input tensor s of q, the TAT of s to be equal to TAT of q.” (mental process using paper and pen).
  	Claim 6:
“wherein the initializing comprises: initializing TAT, TRT, and TTS values to be of unknown value for all graph nodes and to be zero for all graph inputs collected in Q.” (mental process using paper and pen).
Claim 7:
“wherein all inputs of a node n have a known TAT value, wherein n is a node for which s is an input tensor, and wherein the method further comprises performing, for the set of input tensors Q, further steps of: setting the TRT of n to be a maximum of the TATs of inputs i of n; setting the TTS of each input i of n as a difference of n's TRT and the TAT of i; setting the TAT of n based on n's TRT incremented by a node delay; and including n back into Q.” (mental process using paper and pen).
Claim 8:
“wherein the data flow graph comprises a pair (N, E), wherein N comprises a set of nodes and E comprises a set of hyperedges, and wherein a given node in N implements one or more operators on one or more tensors.” (mental process using paper and pen).
Claim 9:
“wherein the given node comprises a triplet (f, I, O), wherein f is a function of an operator implemented by the given node, I is a set of input tensors of the given node, and O is a set of outputs of the given node generated based on the operator.” (mental process using paper and pen).
Claim 10:
“wherein a hyperedge defines how a tensor is passed from an operator that generates the tensor, to an operator that uses the tensor as an argument.” (mental process using paper and pen).
Claim 11:
“wherein a hyperedge comprises a pair (s, H), wherein s is a node output, and H is a set of node inputs.” (mental process using paper and pen).
 	Claim 12:
“further comprising: inserting in the data flow graph a subgraph node corresponding to the operation.” (mental process using paper and pen).
Claim 13:
“wherein the inserting generates a new data flow graph or modifies an existing data flow graph.” (mental process using paper and pen).
Claim 14:
“wherein the inserting generates a new data flow graph, wherein the new data flow graph comprises a complete data flow graph or a partial data flow graph.” (mental process using paper and pen).
Claim 15:
“further comprising: processing the set of input tensors using the data flow graph based on the inserting; and generating outputs based on the processing.” (mental process using paper and pen).
Claim 16:
“wherein the operation is a memory reduction operation, the method further comprising: inserting a memory reduction subgraph node corresponding to the memory reduction operation.” (mental process using paper and pen).
Claim 17:
“wherein the inserting further comprises: connecting, via a first hyperedge, a first node to the memory reduction subgraph node, the first node corresponding to a source node; and connecting, via a second hyperedge, the memory reduction subgraph node to the second node, wherein the second hyperedge comprises a serialization hyperedge and the second node corresponds to an intermediary node or to a destination node.” (mental process using paper and pen).
 	Claim 18:
“wherein the inserting further comprises: connecting, via a third hyperedge, the first node to a second node.” (mental process using paper and pen).
Claim 19:
“wherein the operation is a memory restoration operation, the method further comprising: inserting a memory restoration subgraph node corresponding to the memory restoration operation.” (mental process using paper and pen).
Claim 20:
“wherein the inserting further comprises: connecting, via a first hyperedge, a first node to the memory restoration subgraph node, wherein the second hyperedge comprises a serialization hyperedge or a prefetching hyperedge; connecting, via a second hyperedge, the memory restoration subgraph node to a second node, the second node corresponding to a destination node; and connecting, via a third hyperedge, a memory reduction subgraph node to the memory restoration subgraph node.” (mental process using paper and pen).
Claim 21:
“further comprising connecting two nodes of the data flow graph via a hyperedge, wherein the connecting comprises either of: a direct connection via the hyperedge between the two nodes; and an indirect connection via one or more additional nodes and hyperedges between the two nodes.” (mental process using paper and pen).
Claim 22:
“wherein steps of the method are performed iteratively to insert into the flow graph a set of subgraph nodes for performing at least one memory reduction operation and at least one memory restoration operation.” (mental process using paper and pen).
 	Claim 24:
“selecting an insertion point in a data flow graph, for an operation, based on a set of tensor timing slacks (TTS) and a candidate list of input tensors (SI); computing the tensor timing slacks (TTS) for a set of input tensors; compiling the candidate list (SI) of input tensors, from a set of input tensors, using input tensors having corresponding TTS values larger than a threshold value (thTTS); filtering the SI to retain input tensors whose size meets a threshold value (thS); and determining an insertion point for a reduction and restoration operation using the SI based on the filtering.” (mental process using paper and pen).
  	Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because there is no additional elements. The claims are directed to an abstract idea.
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US Pub. No. 2021/0142178 – hereafter Shi).
  	With respect to claim 1, Shi teaches a method for reducing overall GPU memory usage while processing neural networks, the method comprising:   	automatically determining insertion points of memory conservation operations in an underlying data flow graph comprising a set of nodes and a set of edges (see abstract, a tensor-based optimization method for GPU memory management of deep learning, at least comprising steps of: executing at least one computing operation, which gets tensors as input and generates tensors as output; when one said computing operation is executed, tracking access information of the tensors, and setting up a memory management optimization decision based on the access information, during a first iteration of training, performing memory swapping operations passively between a CPU memory and a GPU memory so as to obtain the access information about the tensors regarding a complete iteration; according to the obtained access information about the tensors regarding the complete iteration, setting up a memory management optimization decision; and in a successive iteration, dynamically adjusting the set optimization decision of memory management according to operational feedbacks. See paragraphs [0056]-[0069], obtaining plural candidate tensors for memory optimization. The candidate tensors are tensors accessed at least twice and located in the peak memory. As training progresses, the use of GPU memory increases gradually to a peak and stays there for a period of time before decreasing gradually. With the description of “in the peak memory”, it refers to the tensors being in the time period corresponding to the peak value). 
  	With respect to claim 3, Shi teaches wherein the operation is a combination of a reduction operation and a restoration operation, wherein the reduction operation comprises either or both of a copy to central processing unit (CPU) memory operation and a compression operation, and wherein the restoration operation comprises either or both of a copy from CPU memory operation and a decompression operation (see abstract, performing memory swapping operations passively between a CPU memory and a GPU memory so as to obtain the access information about the tensors regarding a complete iteration; according to the obtained access information about the tensors regarding the complete iteration, setting up a memory management optimization decision; and in a successive iteration, dynamically adjusting the set optimization decision of memory management according to operational feedbacks. See paragraphs [0025], [0044], [0049]-[0051], to state differently, when the reference count of a tensor comes to 0, the memory distributor 3 automatically recovers the bottom layer memory corresponding to that tensor. The tensor access tracker 4 can track access information of tensors. For example, the tensor access tracker 4 can insert a tensor access log function before and after execution of an operation, so as to track access information of tensors. The decision-maker 5 can set up a memory management optimization decision according to access information of tensors. The swapping-out operation refers to that the memory pool 6, according to control command issued by the memory distributor, moves the corresponding tensors to the CPU memory, so as to recover the bottom-layer GPU memory corresponding to the tensors. The swapping-in operation refers to that the memory pool 6, according to the control instructions issued by the memory distributor, moves the corresponding tensors to the GPU memory form the CPU memory for execution. The first control command is configured to trigger the memory distributor 3 to execute the swapping-out operation. The second control command is configured to trigger the memory distributor 3 to execute the swapping-in operation. The third control command can be transmitted to the executor 2 through the tensor access tracker 4. The executor 2 can respond to the third control command and execute the re-computing operation. The re-computing operation refers to recalculating the operation in forward propagation during backward propagation so as to obtain the required characteristic mapping). 
  	With respect to clam 4, Shi teaches wherein computing the TTS comprises performing timing analysis using the input tensors (see paragraph [0047], [0049]-[0053], [0060], [0067], [0072], timing analysis).
 	With respect to claim 19, Shi teaches wherein the operation is a memory restoration operation, the method further comprising:   	inserting a memory restoration subgraph node corresponding to the memory restoration operation (see paragraph [0025], to state differently, when the reference count of a tensor comes to 0, the memory distributor 3 automatically recovers the bottom layer memory corresponding to that tensor. The tensor access tracker 4 can track access information of tensors. For example, the tensor access tracker 4 can insert a tensor access log function before and after execution of an operation, so as to track access information of tensors. The decision-maker 5 can set up a memory management optimization decision according to access information of tensors. For example, the memory optimization management strategy comprises a first control command, a second control command and a third control command. The first control command and the second control command can be transferred to the memory distributor 3 through the tensor access tracker 4. Therein, the memory distributor 3 can execute the memory swapping operation based on the first control command or the second control command. Specifically, the memory swapping operation comprises a swapping-out operation and a swapping-in operation. The swapping-out operation refers to that the memory pool 6, according to control command issued by the memory distributor, moves the corresponding tensors to the CPU memory, so as to recover the bottom-layer GPU memory corresponding to the tensors. The swapping-in operation refers to that the memory pool 6, according to the control instructions issued by the memory distributor, moves the corresponding tensors to the GPU memory form the CPU memory for execution. The first control command is configured to trigger the memory distributor 3 to execute the swapping-out operation. The second control command is configured to trigger the memory distributor 3 to execute the swapping-in operation. The third control command can be transmitted to the executor 2 through the tensor access tracker 4. The executor 2 can respond to the third control command and execute the re-computing operation. The re-computing operation refers to recalculating the operation in forward propagation during backward propagation so as to obtain the required characteristic mapping).
  	With respect to claim 22, Shi teaches wherein steps of the method are performed iteratively to insert into the flow graph a set of subgraph nodes for performing at least one memory reduction operation and at least one memory restoration operation (see paragraph [0025], to state differently, when the reference count of a tensor comes to 0, the memory distributor 3 automatically recovers the bottom layer memory corresponding to that tensor. The tensor access tracker 4 can track access information of tensors. For example, the tensor access tracker 4 can insert a tensor access log function before and after execution of an operation, so as to track access information of tensors. The decision-maker 5 can set up a memory management optimization decision according to access information of tensors. For example, the memory optimization management strategy comprises a first control command, a second control command and a third control command. The first control command and the second control command can be transferred to the memory distributor 3 through the tensor access tracker 4. Therein, the memory distributor 3 can execute the memory swapping operation based on the first control command or the second control command. Specifically, the memory swapping operation comprises a swapping-out operation and a swapping-in operation. The swapping-out operation refers to that the memory pool 6, according to control command issued by the memory distributor, moves the corresponding tensors to the CPU memory, so as to recover the bottom-layer GPU memory corresponding to the tensors. The swapping-in operation refers to that the memory pool 6, according to the control instructions issued by the memory distributor, moves the corresponding tensors to the GPU memory form the CPU memory for execution. The first control command is configured to trigger the memory distributor 3 to execute the swapping-out operation. The second control command is configured to trigger the memory distributor 3 to execute the swapping-in operation. The third control command can be transmitted to the executor 2 through the tensor access tracker 4. The executor 2 can respond to the third control command and execute the re-computing operation. The re-computing operation refers to recalculating the operation in forward propagation during backward propagation so as to obtain the required characteristic mapping).

Additional Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vee et al. (US Pub. No. 2021/0019184 – hereafter Vee).
  	With respect to claim 1, Vee teaches a method for reducing overall GPU memory usage while processing neural networks, the method comprising:   	automatically determining insertion points of memory conservation operations in an underlying data flow graph comprising a set of nodes and a set of edges (see abstract and paragraphs [0009], [0034], [0103], computer programs encoded on computer storage media, for scheduling operations represented on a computation graph. One of the methods receiving, by a computation graph system, a request to generate a schedule for processing a computation graph, obtaining data representing the computation graph generating a separator of the computation graph; and generating the schedule to perform the operations represented in the computation graph, wherein generating the schedule comprises: initializing the schedule with zero nodes; for each node in the separator: determining whether the node has any predecessor nodes in the computation graph, when the node has any predecessor nodes, adding the predecessor nodes to the schedule, and adding the node in the schedule, and adding to the schedule each node in each subgraph that is not a predecessor to any node in the separator on the computation graph. When generating the schedule, the system only rearranges the order of preforming each operation, decides which operation to be held in the memory, and if so, when and for how long the operation to be held. Because none of the operations represented in the graph are modified, this technique of scheduling operations avoids the risks of reducing the accuracy of final outputs of computing the graph that are present when using other techniques of reducing memory usage, such as reusing memory regions, and communicating between CPU and GPU memory. The peak memory usage of a schedule is defined through the maximum memory required at any given time step while executing the graph according to the schedule. The maximum memory required at a time step is defined by summing up the size of the tensor outputs by all immediate predecessors of a node at a time step. Therefore, the set of tensors that needs to be held in memory at the time step depends on the current node, each predecessor for the current node, and all predecessors for each predecessor for the current node. See figures 1-8 (and related paragraphs), directed acyclic computation graph 100. A plurality of operations can be represented as a directed acyclic computation graph 100 having a plurality of nodes (103, 105, 107, 109 and 111) and edges (135, 157, 179, 191, 131 and 159). Each node of the computation graph represents a respective operation of the plurality of operations. Each node consumes a set of inputs from its incoming edge(s), performs its respective operation on the inputs and outputs the operation results to any node that is connected to the node by an outbound edge. The tree decomposition engine 215 takes an input the input computation graph 205 and performs a tree decomposition process to generate a tree decomposition output 230 of (1) a plurality of sets that each comprise one or more nodes of the computation graph 205 and (2) directed paths connecting each set of the plurality of sets. For short, the node sets in (1) can be referred to as “bags,” and the directed paths in (2) as a “tree.” Note here each computation graph can have a plurality of different possible tree decompositions by applying one or more decomposition processes on the graph. To schedule operations using the process 400, the system takes as input (a) an acyclic computation graph G, and (b) a tree decomposition with (1) a plurality of bags and (2) a tree obtained from the computation graph G through a tree decomposition process. Furthermore, see paragraphs [0061]-[0090]. Examiner notes: optimizing peak memory usage executing a computation graph by using neural network which perform operation scheduling. Tree decomposition engine takes an input of graph 205 and performs tree decomposition to generate an output 230 (e.g. one or more nodes/bags in order to perform the scheduling of operations). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  	
Claims 8, 10-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Pub. No. 2021/0142178) in view of Vee et al. (US Pub. No. 2021/0019184).
  	With respect to claim 8, Shi is silent to disclose wherein the data flow graph comprises a pair (N, E), wherein N P201806498US01Page 57 of 62comprises a set of nodes and E comprises a set of hyperedges, and wherein a given node in N implements one or more operators on one or more tensors.  	However, in an analogous art, Vee teaches wherein the data flow graph comprises a pair (N, E), wherein N P201806498US01Page 57 of 62comprises a set of nodes and E comprises a set of hyperedges, and wherein a given node in N implements one or more operators on one or more tensors (see paragraphs [0024], [0030], [0032], [0035]-[0042] and figures 3A-3C, a directed acyclic computation graph can be represented by G=(V,E), where Vis a node set including all the nodes of the computation graph G, and E is an edge set including all the directed edges of the computation graph G. For any two nodes u and v in the node set V, a directed edge (u, v) represents a data dependency either from u to v. A data dependency from u to v means the operation represented by node u generates an output that is input to the operation represented by node v. Therefore, the node-u operation must be performed before performing the node-v operation. Examiner notes: nodes and edges implementing operators).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shi’s teaching, which uses a tensor-based optimization method for GPU memory management of deep learning, by using data flow graph having nodes and edges representing the tensor operations as suggested by Vee, as Vee would provide scheduling operations of a computation graph for execution by one or more devices to optimize peak memory usage (see paragraph [0005]).  	  	With respect to claim 10, Vee teaches wherein a hyperedge defines how a tensor is passed from an operator that generates the tensor, to an operator that uses the tensor as an argument (see paragraphs [0024], [0030], [0032], [0035]-[0042] and figures 3A-3C, a directed acyclic computation graph can be represented by G=(V,E), where Vis a node set including all the nodes of the computation graph G, and E is an edge set including all the directed edges of the computation graph G. For any two nodes u and v in the node set V, a directed edge (u, v) represents a data dependency either from u to v. A data dependency from u to v means the operation represented by node u generates an output that is input to the operation represented by node v. Therefore, the node-u operation must be performed before performing the node-v operation. Examiner notes: generating output as an input represented in the node).  	With respect to claim 11, Vee teaches wherein a hyperedge comprises a pair (s, H), wherein s is a node output, and H is a set of node inputs (see paragraphs [0030]-[0032], directed acyclic computation graph can be represented by G=(V,E), where Vis a node set including all the nodes of the computation graph G, and E is an edge set including all the directed edges of the computation graph G. For any two nodes u and v in the node set V, a directed edge (u, v) represents a data dependency either from u to v. A data dependency from u to v means the operation represented by node u generates an output that is input to the operation represented by node v. Therefore, the node-u operation must be performed before performing the node-v operation. Examiner notes: input and output nodes).  	With respect to claim 12, Shi is silent to disclose inserting in the data flow graph a subgraph node corresponding to the operation.  	However, in an analogous art, Vee teaches further comprising:   	inserting in the data flow graph a subgraph node corresponding to the operation (see abstract and figure 5, adding to the schedule each node in each subgraph that is not a predecessor to any node in the separator on the computation graph. See paragraph [0006], the separator satisfies a property that at least removing every edge linking each node in the separator to the computation graph causes the remaining nodes and edges of the computation graph to form a plurality of connected component subgraphs. Furthermore, see paragraphs [0035], [0039], [0042], [0045], [0057], [0061], [0080]. Examiner notes: using subgraph which is link to operations).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shi’s teaching, which uses a tensor-based optimization method for GPU memory management of deep learning, by using subgraphs of operations as suggested by Vee, as Vee would provide scheduling operations of a computation graph for execution by one or more devices to optimize peak memory usage (see paragraph [0005]).    	With respect to claim 13, Vee teaches wherein the inserting generates a new data flow graph or modifies an existing data flow graph (see abstract, adding to the schedule each node in each subgraph that is not a predecessor to any node in the separator on the computation graph. See paragraph [0006], the separator satisfies a property that at least removing every edge linking each node in the separator to the computation graph causes the remaining nodes and edges of the computation graph to form a plurality of connected component subgraphs. Furthermore, see paragraphs [0035], [0039], [0042], [0045], [0057], [0061], [0080] and figures 6-8. Examiner notes: modification of graph/flow).  	With respect to claim 14, Vee teaches wherein the inserting generates a new data flow graph, wherein the new data flow graph comprises a complete data flow graph or a partial data flow graph (see paragraph [0071] and figures 6-8, if the computation graph has not defined a long spine, then the system modifies the computation graph to add a new long spine that traverses each node in the computation graph (680). Adding a long spine to a computation graph while controlling the pathwidth of the path decomposition of the computation graph will be described in more detail below. Once the long spine is added to the computation graph, the system generates a path decomposition for the graph (640) as described above. See paragraphs [0078], [0084], then the system updates the path decomposition of the computation graph to handle the new path (740), and finally the system removes the node u from the computation graph and from all bags in the updated path decomposition of the graph (750). Examiner notes: inserting a new long spine (i.e. new data flow)).   	With respect to claim 15, Shi teaches further comprising:   	processing the set of input tensors using the data flow graph based on the inserting; and generating outputs based on the processing (see abstract, a tensor-based optimization method for GPU memory management of deep learning, at least comprising steps of: executing at least one computing operation, which gets tensors as input and generates tensors as output; when one said computing operation is executed, tracking access information of the tensors, and setting up a memory management optimization decision based on the access information, during a first iteration of training, performing memory swapping operations passively between a CPU memory and a GPU memory so as to obtain the access information about the tensors regarding a complete iteration; according to the obtained access information about the tensors regarding the complete iteration, setting up a memory management optimization decision; and in a successive iteration, dynamically adjusting the set optimization decision of memory management according to operational feedbacks. Examiner notes: interacting with input tensors to generate outputs).  	With respect to claim 16, Shi is silent to disclose wherein the operation is a memory reduction operation, the method further comprising:   	inserting a memory reduction subgraph node corresponding to the memory reduction operation.  	However, in an analogous art, Vee teaches wherein the operation is a memory reduction operation, the method further comprising:   	inserting a memory reduction subgraph node corresponding to the memory reduction operation (see paragraph [0022], the system can receive an input computation graph representing the operations and their input dependencies of other operations in the graph. Then, the system can generate a schedule representing a sequence of the operations in order of execution. The system can generate the schedule by identifying where intermediate inputs between operations can be rematerialized to reduce or outright eliminate the need to store the intermediate inputs in memory until they are needed. See abstract and figure 5, adding to the schedule each node in each subgraph that is not a predecessor to any node in the separator on the computation graph. See paragraph [0006], the separator satisfies a property that at least removing every edge linking each node in the separator to the computation graph causes the remaining nodes and edges of the computation graph to form a plurality of connected component subgraphs. Furthermore, see paragraphs [0035], [0039], [0042], [0045], [0057], [0061], [0080]. Examiner notes: reduction operation).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shi’s teaching, which uses a tensor-based optimization method for GPU memory management of deep learning, by using data flow graph having nodes and edges representing the tensor operations as suggested by Vee, as Vee would provide scheduling operations of a computation graph for execution by one or more devices to optimize peak memory usage (see paragraph [0005]).  
   	With respect to claim 18, Vee teaches wherein the inserting further comprises:     	connecting, via a third hyperedge, the first node to a second node (see figures 3A-3C, i.e. plurality of nodes and edges).  	With respect to claim 21, Vee teaches further comprising connecting two nodes of the data flow graph via a hyperedge, wherein the connecting comprises either of:   	a direct connection via the hyperedge between the two nodes; and an indirect connection via one or more additional nodes and hyperedges between the two nodes (see figures 3A-3C, i.e. plurality of nodes connected and edges).

Allowable Subject Matter
Claims 2, 5-7, 9, 17, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 25 is not taught by any prior reference found through search.   	The primary reason for allowance of the claims in this case, is the inclusion of the limitations “determining to apply a memory reduction action with subgraph node A and node P by identifying a memory requirement for output data to be produced by the node P; transmitting data from a source node to the subgraph node A and the node P; enabling the subgraph node A to perform the memory reduction action before an execution of the node P, the memory reduction action causing an additional memory space to become available for a graphical processor (GPU) to perform one or more functions; causing subgraph node B to delay a memory restoration action until node Q has completed its execution; and transmitting the data from a central processor (CPU) of subgraph node B to the GPU to restore the data to the GPU.” which are not found in the prior art of record.
Examiner’s comments
For claims 24-25, no art rejection is made for these claims. Claim 24 is only rejected under 35 USC 101 as explained above in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure  	Johnson (US Pub. No. 2020/0174707) set forth techniques for data manipulation using filling logic for tensor calculation are disclosed. A processor and a memory subsystem for data manipulation are obtained. A FIFO is configured between the processor and the memory subsystem, where the FIFO is coupled with the processor. FIFO filling logic is configured between the FIFO and the memory subsystem, wherein the FIFO filling logic is connected to the FIFO and the memory subsystem. The processor consumes an element stream from the FIFO, wherein the element stream flows to the FIFO from the memory subsystem through the FIFO filling logic. The element stream from the FIFO comprises elements of a tensor, and the consuming comprises performing tensor calculations. An address is provided to the FIFO filling logic for accessing data from the memory subsystem using an address generator (see abstract).
  	Bleiweiss et al (US Pub. No. 2019/0205737) uses an apparatus to facilitate acceleration of machine learning operations is disclosed. The apparatus comprises at least one processor to perform operations to implement a neural network and accelerator logic to perform communicatively coupled to the processor to perform compute operations for the neural network (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192